At the outset, on behalf of myself and my delegation, I would like to extend my warm congratulations to His Excellency Mr. Tijjani Muhammad-Bande, Permanent Representative of the Federal Republic of Nigeria to the United Nations, on his commendable election as President of the seventy-fourth session of the General Assembly. I wish him every success in his mission and assure him of the Chadian delegation’s support throughout his term of office.
I would also like to express our sincere thanks and congratulations to Her Excellency Ms. Maria Fernanda Espinosa Garces, the outgoing President of the General Assembly, on her excellent work during her term of office and the attention given to the countries of the Lake Chad Basin, including my own, by making a field visit in May 2019.
May I also express my high appreciation and full support for His Excellency Secretary-General Antonio Guterres for his leadership and commitment to revitalizing the role of the United Nations to better meet the enormous expectations of all peoples, through strong engagement with regional organizations. Chad welcomes in that regard the exemplary partnership that is developing between the United Nations and the African Union.
The theme of this session of the General Assembly — “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” — is a timely one to assess progress on the implementation of some of our commitments under the 2030 Agenda for Sustainable Development.
That theme, the relevance of which I applaud, underlines both the weakness of the efforts made to address shared socioeconomic and environmental challenges and the urgent need for greater mobilization of the international community in order to achieve, in accordance with the commitments made within the framework of the 2030 Agenda, the main Sustainable Development Goals, which include the eradication of extreme poverty, access to quality education, the fight against climate change and the reduction of inequalities.
We note with regret that the fervour that prevailed at the time of the adoption of the 2030 Agenda in September 2015 has not been followed by convincing results in relation to the commitments made. Yet, the Agenda has been a consensus document that has reconciled the concerns and positions of all stakeholders.
In the absence of vigorous action and the planned resources which have not been mobilized, our shared dream of building a stable and peaceful world where all our peoples flourish together, is giving way to anguish and uncertainty, because the issue of poverty is closely linked to crises and conflicts, migration and climate change.
The eradication of extreme poverty is the first of the 17 Sustainable Development Goals. That reflects the paramount importance of its implementation. The joint fight against poverty requires the fulfilment of the commitments made under the 2030 Agenda in terms of specific actions to be taken. The necessary resources for that purpose are well within the reach of the international community provided it demonstrates resolve and unity.
In that regard, Africa’s priorities and expectations, which my country shares, are well known and are enshrined in the Addis Ababa Action Agenda of the Third International Conference on Financing for Development. Four years after the adoption of the 2030 Agenda (resolution 70/1), the expected results are far from being achieved. The lack of progress on all fronts is more than concerning at a time when our expectations for development are more than pressing. How can we claim to fight poverty if the commitments made to that end under the Addis Ababa Action Agenda never go beyond the pledging stage?
I believe that it is urgent that some of our main concerns receive our collective attention, particularly with regard to the industrialization necessary for processing the tremendous natural resources on our continent, diversifying our economies, combating the illicit flows of capital that siphon significant resources from our countries, access to markets, innovative funding to support the development and marketing of technology and reforming the international financial institutions, so as to ensure the effective participation of African countries in decision-making processes that concern them.
The lack of tangible results in relation to commitments made also affects the fight against climate change despite the immense hope raised by the historic Paris Agreement. The serious impact of climate change is felt above all in Africa, particularly in the Sahel, as evidenced by the advancing deserts, the drying and silting up of watercourses such as Lake Chad and the Niger River, increased deforestation, land degradation and so on.
Through its adverse effects, climate change also exacerbates crises and conflicts over natural resources and causes food insecurity and large population displacements. It disrupts access to basic social services and increases poverty to the point of pushing the unemployed youth into the arms of terrorist groups.
Given that serious threat, Chad joins many other countries in reiterating its strong call for a significant reduction in greenhouse gas emissions and increased resilience to climate change. The Paris Agreement is achievable only if it is supported by concrete actions to meet the commitments made by all parties, in line with the principle of common but differentiated responsibility.
I would like to emphasize the urgent need to fulfil the commitment made by developed countries to mobilize $100 billion a year by 2020 to meet the mitigation and adaptation needs of developing countries. The full operationalization of the Green Fund is extremely urgent in that regard.
Our children’s access to quality education is a key driver for a sustainable fight against poverty and climate change. Quality education is also a vehicle for knowledge and the transformation of our societies. It goes without saying that it is the best guarantee for a better world. However, hundreds of millions of children around the world are now deprived of access to the most basic education. The main causes that make schools inaccessible to those children continue to be underdevelopment, poverty, devastating conflicts and obscurantism, among others.
Despite an acute economic and financial crisis, while drastically reducing our investment in key sectors, Chad continues to pay particular attention to education, allocating between 15 and 16 per cent of its annual budget to it. Over the past 10 years, student enrolment has increased tenfold. We plan to increase that rate in the budget to 20 per cent in the coming years.
Given the extent of educational needs, the challenges are immense and the resources available are insufficient; hence, the urgent need for continuing mobilization to act together, in a spirit of solidarity and complementarity, in support of the least wealthy countries so as to give all the world’s children the opportunity to access quality education.
For almost a decade, Africa has been plagued by a growing rise in terrorism. The Sahel and its immediate vicinity are suffering the full force of the ravages of the evil of this century, which causes our peoples to mourn daily and jeopardizes all our development efforts.
Within our means, we actively participate in addressing the existential threat of terrorism as part of both the Multinational Joint Task Force of countries of the Lake Chad basin and the Joint Force of the Group of Five for the Sahel (G-5 Sahel).
In the fight against a blind and often invisible enemy developing unexpected resilience, the huge sacrifices made have not enabled us to overcome that evil. The affected States in the Sahel region spend between 18 and 32 per cent of their annual budgets on that increasingly unsustainable effort. The international community, whose support is vital to winning the fight, cannot remain indifferent to this ongoing mobilization of such States against terrorism in recent years.
In that regard, I reiterate from this rostrum the call of the G-5 Sahel member States to the Security Council members to provide sustainable funding for the G-5 Sahel Joint Force from the Organization’s regular budget under Chapter VII of the Charter of the United Nations.
Furthermore, in view of the ongoing pooling of efforts by the G-5 Sahel Force, the Lake Chad Basin Commission and the Economic Community of West African States, we underscore the need for greater and more tailored coordination among the actions of all actors present in the Sahel, including such international forces as the United Nations Multidimensional Integrated Stabilization Mission in Mali and Operation Barkhane, while respecting the mission of each entity. Chad stands ready to make its modest contribution to this coordinated structure in order to lead a more effective fight against terrorism.
I cannot mention terrorism and insecurity in the Sahel without mentioning the Libyan crisis, which is having incalculable consequences on the region. Despite commendable efforts by the international community to put an end to this long-drawn-out crisis, the situation remains highly worrying and continues to take a dramatic turn. Efforts to help our Libyan brothers restore peace are being compromised by inter-Libyan armed confrontations, aggravated by diverse and multifaceted external interference. Resolving this crisis requires the individual and collective awareness of our Libyan brothers themselves. They must understand that they are the primary masters and authors of their destiny, and that violence will not provide a solution to the crisis. In this war, there will be no victors or vanquished, but one loser: the Libyan people.
We must all work towards a comprehensive and inclusive dialogue that will bring together all the protagonists of the crisis. With this in mind, we call on all armed parties, including tribal and community leaders, to engage in a national dialogue that will serve as a prelude to the holding of credible elections. We are always ready, as we have been in the past, to support the efforts of the United Nations and the African Union to restore peace and stability to this country. The return of peace and stability to Libya is a condition for the return of peace and stability to neighbouring countries and, in large measure, the Sahel in general. In this regard, Chad calls for the strong involvement of the African Union alongside the United Nations in the search for a lasting solution through a synergy of efforts. Whatever we may say, Libya has been and will always continue to be an African country.
The question of United Nations reform — particularly that of the Security Council, which Africa earnestly calls for at every sessions of the General Assembly — deserves our necessary and full attention. This legitimate demand cannot be diluted by endless negotiations that have been going on for years without any tangible progress. Africa is asking for nothing more than compensation for the blatant damage done to an entire continent of more than one billion people, unjustly deprived of its legitimate place in the United Nations system. I reaffirm Chad’s commitment to the Common African Position on the reform of the Security Council, as set forth in the Ezulwini Consensus, and I appeal to the sense of justice and solidarity of all nations to accelerate this much-desired, long-awaited reform.
To conclude, I would like to express the solidarity and sympathy of Chad with all countries facing difficult situations due to crises, conflicts or natural disasters. In this regard, Chad welcomes the momentum for dialogue and reconciliation that has begun in the Central African Republic, the Sudan and South Sudan, and urges all relevant stakeholders to redouble their efforts to achieve lasting peace in these brotherly countries. Chad also reaffirms its position of principle regarding the Arab-Israeli conflict, calling on all parties to support a two-State solution where Israel and Palestine live side by side in peace, in line with the relevant Security Council resolutions and the Arab Peace Initiative of 2002.
Lastly, Chad reiterates its call for the lifting of the embargo unjustly imposed on Cuba, which is causing serious harm to the people of that country. It is because we are attached to the founding principles of the United Nations and because we believe in its ideals of peace, justice, sovereign equality between States and prosperity for all that we come every year to this great meeting that is the General Assembly. Let us ensure that the behaviour of each Member State aligns with the rules we have set ourselves so that peace, justice and solidarity may triumph around the world.
